 

 

Case 1:16-cv-01042-AWI-SAB Document 111-6 Filed 04/22/19 Page 1 of 3

EXHIBIT E
Case 1:16-cv-01042-AWI-SAB Document 111-6 Filed 04/22/19 Page 2 of 3

Case 2:ll6-cv-02719-DSF-SK Document 133 Filed 10/06/17 Page 1of2 Page ID #:2635

So sp A hh B&B WwW RY SS wo oO 8 KO OP Ol OR OS SS

REDACTED AS TO PRESIDING JUROR'S SIGNATURE

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
GRACIELA HERRERA; and RUBEN ) Case No. CV 16-02719 DSF (SKx)
ORDAZ,
Plaintiffs, VERDICT FORM
Vs. -
ALETANDRO DOWNEY,
Defendant,

 

 

We, the jury, find as follows:

Question 1: Did Officer Downey use excessive force against the decedent
|| Ruben Herrera when he shot him?
| NO

 

If you answered “yes” to Question 1, answer Questions 2 and 3, If you

answered “no” to Question 1, then sign and return the Verdict Form.

 

 

 

 
 

Case 1:16-cv-01042-AWI-SAB Document 111-6 Filed 04/22/19 Page 3 of 3

Case 2:|6-cv-02719-DSF-SK Document 133 Filed 10/06/17 Page 2 of2 Page iD #:2636

NY RM HR MN HR NH OW
CWA A BRB ON S&S

_
AS

 

 

Question 2: What amount do you find for decedent’s damages for pre-

death pain and suffering and loss of enjoyment of life?
$_\OE> ooo ~~
Please proceed to the next question.

Question 3: What amount do you find for the Plaintiffs’ damages. for past
and future loss of love, companionship, comfort, care, assistance, affection,

society, and moral support?

A. Graciela Herrera’s Damages

s_| S65 560

B. Ruben Ordaz’s Damages
$_) 2m COS
r

Please date, sign, and return this form.

Dated: ]O ‘ole « "7

 

 

 

Presiding Juror

 
